                                                                              1775 Wehrle Drive, Suite 100
                                                                              Williamsville, New York 14221
                                                                              Phone (716)204-1700
                                                                              Fax (716)204-1702
                                                                              http://www.GrossPolowy.com/




                                          November 14, 2019
Via ECF:
Magistrate Judge Ramon E. Reyes, Jr.
United States District Court for the Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:                Freedom Mortgage Corporation vs. Timothy Gregg, Nassau County Clerk
Civil Action #:    19-cv-861


Dear Magistrate Judge Reyes, Jr.:

        This Law Firm represents the Plaintiff. I am writing to inform the Court the Defendant has not
responded to the Plaintiff’s Notice to Take Deposition by Oral Examination, Document Demands, or
First Set of Interrogatories (“Combined Demands”) that were served on June 27, 2019. The Defendant
elected not to serve discovery demands on the Plaintiff.
        On September 6, 2019, I e-mailed the Defendant’s attorney concerning the Combined Demands
and he stated he did not respond because there was a typographical error in the caption of the documents
and his client was unaware the documents that referenced the docket number, specifics of the mortgage
loan at issue, and caption related to him because his last name was spelled “Grigg” instead of “Gregg”
due to a typographical error but did not claim the caption, docket number, or predicate loan information
was incorrect. On September 6, 2019 at 11:59 am, the Plaintiff sent the Defendant’s attorney a new
Combined Demands with the correction.
        The Plaintiff and Defendant’s attorney spoke via telephone but the Defendant did not produce
the required documents or responses. On September 12, 2019 at 4:35 pm, I sent another e-mail to the
Defendant’s attorney asking when his client is available to be deposed; the e-mail was not responded to.
On September 12, 2019 at 4:48 pm, I sent another e-mail referring to Your Honor’s Individual Rule
III(C)(1). On September 18, 2019 at 3:41 pm, I sent a follow-up e-mail to my September 12, 2019 e-
mails. On September 18, 2019 at 3:52 pm, the Defendant’s attorney stated he was available on
September 19, 2019 at 2:00 pm; I confirmed my availability via e-mail sent at 4:13 pm on September 19,
2019. On September 19, 2019 at 6:27 pm, the Defendant’s attorney e-mailed me stating he was unable to
speak on that date because of an emergency.
        On September 26, 2019 at 11:16 am, I sent another e-mail to the Defendant’s attorney to
schedule a call. At 11:18 am, I sent an e-mail reminding the Defendant’s attorney that discovery is set to
close on November 15, 2019. On September 26, 2019 at 12:15 pm, the Defendant’s attorney e-mailed
and stated he agreed to have responses to the updated discovery demands within 30 days and have the
deposition done before Thanksgiving. On September 26, 2019 at 1:21 pm, I e-mailed the Defendant’s
                                                    1
attorney and stated the discovery responses must be provided to me by October 30, 2019 and a
deposition can be scheduled in mid-November. On October 15, 2019 at 3:28 pm, I e-mailed the
Defendant’s attorney and inquired when the Defendant is available to attend the required deposition. On
October 31, 2019 at 10:32 am, I e-mailed the Defendant’s attorney and stated I will be filing this letter
regarding non-compliance with discovery if the discovery responses were not provided by October 31,
2019. The Defendant failed to respond to any discovery.
        Pursuant to Fed. R. Civ. P. §33(b)(2), the Defendant was required to respond to the Plaintiff’s
Interrogatories within 30 days after being served. Fed. R. Civ. P. §34(b)(2) provides the Defendant must
respond in writing within 30 days after being served. The Defendant failed to meet these time
requirements and the time to do so expired. Based on the failure to respond and pursuant to Your
Honor’s Motion Rules at a Glance Section III(C)(1), the Plaintiff requests leave to file a Fed. R. Civ. P.
§37 motion to compel a discovery response or strike the Defendant’s answer for failure to respond.
        Thank you for your time and consideration.


                                                    Respectfully,

                                                    /SJV/
                                                    Stephen J. Vargas, Esq.
CC via ECF:
David L. Singer, Esq.
The Law Offices of David L. Singer, P.C.
Attorney for Defendant, Timothy Gregg
150 Broadhollow Road, Suite 122
Melville, NY 11747




                                                    2
